NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JAN 23 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 17-10419

                Plaintiff-Appellee,              D.C. No. 5:15-cr-00375-EJD-3

 v.
                                                 MEMORANDUM*
RAUL GUADALUPE MONJARDIN-
IRIBE,

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Raul Guadalupe Monjardin-Iribe appeals from the district court’s judgment

and challenges the 175-month sentence imposed following his guilty-plea

conviction for conspiracy to possess with intent to distribute and to distribute

cocaine and methamphetamine, and distribution and possession with intent to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), (b)(1)(B) and

846. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Monjardin-Iribe contends that the sentence is substantively unreasonable in

light of his mitigating circumstances, including the short time he was involved in

the conspiracy and his lack of criminal history. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The within-

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including the large

quantity of drugs Monjardin-Iribe possessed, the substantial role he played in the

offense, and his attempt to obstruct the investigation. See Gall, 552 U.S. at 51.

Contrary to Monjardin-Iribe’s contention, the court did not “mechanically” apply

the Guidelines in fashioning his sentence, but rather engaged in the type of

individualized assessment of the sentencing factors required under section 3553(a).

See United States v. Carty, 520 F.3d 984, 994 (9th Cir. 2008) (en banc).

Moreover, the court sufficiently addressed Monjardin-Iribe’s sentencing disparity

argument, did not rely on any clearly erroneous facts in imposing the sentence, and

adequately explained the sentence. See id. at 992-93.

      We decline to consider issues raised for the first time in Monjardin-Iribe’s

reply brief. See United States v. Kama, 394 F.3d 1236, 1238 (9th Cir. 2005).

      AFFIRMED.


                                          2                                     17-10419